DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion in the claims of the limitations directed to each of the third panels is adjacent an associated first panel and each of the fourth panels is adjacent an associated second panel as recited in claim 1; each of the first primary platform and the second primary platform being pivotal with respect to the stationary center section from a position over the stationary center section to an extended position extending away from the stationary center section as recited in claim 31; a first side panel pivotally joined to the center panel and pivotally joined to the first primary platform and a second side panel pivotally joined to the center panel and pivotally joined to the second primary platform as recited in claim 41; and a second covering panel as recited in claim 68. Such limitations, in combination with the rest of the limitations of the claims, are not disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven Koehler on 8/3/2022.
The application has been amended as follows: 
Claim 68 now reads:
A transportable fold-out at least partial enclosure comprising: 
a center stationary section;
a pair of primary platforms comprising: a first primary platform pivotally joined to the center stationary section and a second primary platform pivotally joined to the center stationary section on a side opposite the first primary platform, wherein the first and second primary platforms are pivotable toward and away from a transport position wherein outer portions thereof are disposed above the center stationary section;
a pair of wall assemblies, each wall assembly pivotally joined to the center stationary section and each of the primary platforms to pivot from a first position wherein the wall assembly lies above the primary platforms and the center stationary section and a second position where each wall assembly is pivoted away from the center stationary section and each of the primary platforms so as to face each other, each wall assembly comprising a center panel pivotally joined to the center stationary section and a first side panel pivotally joined to the center panel and pivotally joined to the first primary platform and a second side panel pivotally joined to the center panel and pivotally joined to the second primary platform;
a first covering panel connected to the first primary platform and extending along a length of first primary platform from a first end to a second end thereof and is disposed above the center stationary section and extends toward an outer portion of the second primary platform in the transport position, and wherein the first covering panel is releasably couplable to each wall assembly in the second position thereof so as to form a first side wall extending between the wall assemblies; and
a second covering panel connected to the second primary platform and extending along a length of second primary platform from a first end to a second end thereof and is disposed above the center stationary section and extends toward the outer portion of first primary platform in the transport position, and wherein the second covering panel is releasably couplable to each wall assembly in the second position thereof so as to form a second side wall extending between the wall assemblies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612